internal_revenue_service number release date index numbers ---------------------------- ------------------------------------------------------------ ------- ------------------------------------------------ ------------------ ------------------------------------------------------------ ----- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-150933-12 date date legend x ----------------------------------------------------- ------------------------------------------------------------------ d country ------------------------ ---------- dear -------------------- this is in response to a letter dated date and subsequent correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation for federal tax purposes facts according to the information submitted x was formed on d under the laws of country x intended to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d however x inadvertently failed to timely file form_8832 entity classification election electing to be treated as an association_taxable_as_a_corporation for federal tax purposes plr-150933-12 x represents that it acted reasonably and in good_faith and that the interests of the government will not be prejudiced by granting relief x further represents that no hindsight is involved in seeking the relief requested law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes pursuant to the rules of sec_301_7701-3 unless the entity makes an election to be treated otherwise a foreign eligible_entity is treated as a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date the election is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 b provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-150933-12 conclusion based solely on the facts submitted and representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 accordingly x is granted an extension of time of one hundred twenty days from the date of this letter to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d the election should be made by filing a properly executed form_8832 with the appropriate service_center a copy of this letter should be attached to the election this ruling is contingent on x filing within days of the date of this letter all required returns and amended returns for all open years consistent with the requested relief these returns may include but are not limited to form_5471 information_return of u s persons with respect to certain foreign_corporations such that these returns reflect the consequences of the relief granted in this letter a copy of this letter should be attached to any such returns except as expressly set forth herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code including whether x is otherwise eligible to be an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel passthroughs special industries by joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
